AGREEMENT TO
CANCEL SECURITY AGREEMENT

PARTIES:

Debtor: Corning Natural Gas Corp.
330 West William Street Corning, NY 14830

Lender: Community Bank, N.A.
240 South Hamilton Street Painted Post, New York 14870

DATE: June 21, 2013

RECITALS: The above-named Borrower and Lender entered into a Commercial Security
Agreement dated March 29, 2010 (the "Security Agreement"), providing for the
Debtor to grant a security interest to the Lender in that certain deposit
account of the Debtor known as the "Rabbi Trust". A copy of the Security
Agreement is hereto annexed as Exhibit A. Now, pursuant to the terms of a
Commitment Letter from the Lender to the Debtor (as borrower thereunder) dated
May 29, 2013 (the "Commitment Letter"), the Debtor and Lender wish to agree to
cancel the Security Agreement on the terms and conditions herein set forth.

NOW, THEREFORE, for $1.00 and good and valuable consideration, the Debtor and
the Lender hereby agree and covenant as follows.

1. The Security Agreement identified above, a true copy of which is hereto
annexed as Exhibit A, is hereby cancelled in its entirety.

2. Upon the execution and delivery of this agreement, the Lender shall cause the
UCC-1 financing statement hereto annexed as Exhibit B to be terminated by the
filing of a UCC5 termination statement with the New York State Department of
State.

3. The Lender has been materially induced to enter into this Agreement by the
"Negative Pledge" set forth at Paragraph 9 of the aforesaid Commitment Letter,
granted by the Debtor to the Lender concerning the Rabbi Trust. Upon any breach
of the said Negative Pledge by the Debtor, this agreement shall be rendered void
ab initio.



In witness whereof, the Lender and the Borrower have executed this Addendum as
of the date first above written.





Lender:

COMMUNITY BANK, N.A.

by:
/S/ J. David Clark, Vice President

Borrower:

CORNING NATURAL GAS CORP.

by:
/S/Michael German, President



Exhibit A

COMMERCIAL SECURITY AGREEMENT



Community Bank N.A. 331 West Pulteney Street Corning, New York 14830
(607)937-5471

LOAN NUMBER

AGREEMENT DATE



C-10-03-088178

March 31, 2010







BORROWER INFORMATION Corning Natural Gas Corporation 330 William Street, P.0.
Box 58 Corning, NY 14830-0058 COLLATERAL OWNER INFORMATION Corning Natural Gas
Corporation 330 William Street, P. 0. Box 58 Corning, NY 14830-0058

AGREEMENT.

For purposes of this document, the term "Agreement" is used when reference is
made to this Commercial Security



LENDER.

"Lender" means Community Bank N.A. whose address is 331 West Pulteney Street,
Corning, New York 14830 , its successors and assigns.



DEBTOR.

For purposes of this Agreement, the term "Debtor" refers to any party who has an
interest in the Collateral defined in the "DESCRIPTION OF COLLATERAL" provision
below. The Debtor includes each party (Borrower) identified above. Throughout
this Agreement, references to Debtor are to be construed as specifically defined
by Article 9 (or equivalent) of the Uniform Commercial Code.



OBLIGOR.

For purposes of this Agreement, the term "Obligor" refers to any party, with
respect to an obligation secured by a security interest in the collateral, that:
(i) owes payment or other performance of the obligation, or (ii) is otherwise
accountable in whole or in part for payment or other performance of the
obligation. Throughout this Agreement, references to Obligor are to be construed
as specifically defined by Article 9 (or equivalent) of the Uniform Commercial
Code.



SECURITY INTEREST GRANT.

Debtor, in consideration of the Obligations to Lender, as defined in the
"OBLIGATIONS" provision below, hereby agrees to all of the terms of this
Agreement and further hereby specifically grants Lender a continuing security
interest in the collateral described in the "DESCRIPTION OF COLLATERAL"
provision below. Debtor further grants Lender a security interest in the
proceeds of said collateral; the proceeds of hazard insurance and eminent domain
or condemnation awards involving the collateral; all products of, and accessions
to, such collateral or interests therein; any and all deposits or other sums at
any time credited by or due from Lender to Debtor; and any and all instruments,
documents, policies, and certificates of insurance, securities, goods, accounts
receivable, chooses in action, chattel paper, cash, property, and the proceeds
thereof (whether or not the same are Collateral or proceeds thereof hereunder),
owned by Debtor or in which Debtor has an interest which are now or at any time
hereafter in possession or control of Lender, or in transit by mail or carrier
to or from Lender, or in possession of any third party acting on Lender's
behalf, without regard to whether Lender received the same in pledge, for
safekeeping, as agent or otherwise, or whether Lender has conditionally released
the same. Debtor's grant of a continuing security interest in the foregoing
described collateral secures to Lender the payment of all loans, advances, and
extensions of credit from Lender to Borrower, including all renewals and
extensions thereof, and any and all obligations of every kind whatsoever,
whether heretofore, now, or hereafter existing or arising between Lender and
Borrower and howsoever incurred or evidenced, whether primary, secondary,
contingent, or otherwise.



OBLIGATIONS.

As used in this Agreement, the term "Obligations" shall mean any and all of
Obligor's or Debtor's obligations to Lender, whether they arise under this
Agreement or the note, loan agreement, guaranty, or other evidence of debt
executed in connection with this Agreement, or under any other mortgage, trust
deed, deed of trust, security deed, security agreement, note, lease, instrument,
contract, document, or other similar writing heretofore, now, or hereafter
executed by the Obligor or Debtor to Lender, including any renewals, extensions
and modifications thereof, and including oral agreements and obligations arising
by operation of law. The Obligations shall also include all expenditures that
Lender may make under the terms of this Agreement or for the benefit of Obligor
or Debtor, all interest, costs, expenses, and attorneys' fees accruing to or
incurred by Lender in enforcing the Obligations or in the protection,
maintenance, preservation, or liquidation of the Collateral, and any of the
foregoing that may arise after the filing of any petition by or against Obligor
or Debtor under the Bankruptcy Code, irrespective of whether the obligations do
not accrue because of the automatic stay under Bankruptcy Code Section 362 or
otherwise.



DESCRIPTION OF COLLATERAL.

The collateral covered by this Agreement (the "Collateral") is all of the
Debtor's property described below which the Debtor now owns or may hereafter
acquire or create and all proceeds and products thereof, whether tangible or
intangible, including proceeds of insurance and which may include, but shall not
be limited to, any items listed on any schedule or list attached hereto. The
Collateral described has the meanings contained in the Uniform Commercial Code
as adopted in the state where the Lender is located.



© 2004-2009 Compliance Systems, Inc. 303EF4A6 - 2009.11.99 Commercial - Security



Page 1 of 6



www.compliancesystems.com

Deposit Accounts.

"Deposit Accounts" shall consist of all demand, time, savings, passbook, and
similar deposit accounts more particularly described below, which are held by
the Debtor in Lender's institution, or maintained in another bank ("Bank") and
for which Debtor, Lender and Bank have entered into a duly executed Control
Agreement (as used herein, the term "Bank" means an organization that is engaged
in the business of banking, and includes banks, savings banks, savings and loan
associations, credit unions, and trust companies). Deposit Accounts are not a
type of qualifying tax-deferred account as defined in the Internal Revenue Code,
as currently in effect and amended from time to time (e.g. Individual Retirement
Arrangements, qualified retirement plans, Health Savings Accounts, etc.).





DEPOSIT ACCOUNTS DESCRIPTION: Rabbi Trust Account, Community Bank, N. A. #
89151111309



WARRANTIES.

The Debtor warrants the following: Debtor has or will acquire free and clear
title to all of the Collateral, unless otherwise provided herein; the security
interest granted to the Lender shall be a first security interest, and the
Debtor will defend same to the Lender against the claims and demands of all
persons; the Debtor will fully cooperate in placing or maintaining Lender's lien
or security interest; the Debtor agrees not to allow or permit any lien,
security interest, adverse claim, charge, or encumbrance of any kind against the
collateral or any part thereof, without the Lender's prior written consent; all
of the Collateral is located in the state of the Debtor's address specified at
the beginning of this Agreement, unless otherwise certified to and agreed to by
the Lender, or, alternatively, is in possession of the Lender; the Debtor will
not remove or change the location of any Collateral without the Lender's prior
written consent; the Debtor will use the Collateral only in the conduct of its
own business, in a careful and proper manner; the Debtor will not use the
Collateral or permit it to be used for any unlawful purpose; except as otherwise
provided in this Agreement with respect to inventory, Debtor will not, without
the Lender's prior written consent, sell, assign, transfer, lease, charter,
encumber, hypothecate, or dispose of the Collateral, or any part thereof, or any
interest therein, nor will Debtor offer to sell, assign, transfer, lease,
charter, encumber, hypothecate, or dispose of the Collateral, or any part
thereof, or any interest therein; the Debtor will not conduct business under any
name other than that given at the beginning of this Agreement, nor change, nor
reorganize the type of business entity as described, except upon the prior
written approval of the Lender, in which event the Debtor agrees to execute any
documentation of whatsoever character or nature demanded by the Lender for
filing or recording, at the Debtor's expense, before such change occurs; the
information regarding Debtor's state of organization or formation as set forth
in the Resolution is correct, and Debtor further warrants that Debtor will not
change Debtor's state of organization or formation without Lender's prior
written consent and will assist Lender with any changes to any documents,
filings, or other records resulting or required therefrom; the Debtor will keep
all records of account, documents, evidence of title, and all other
documentation regarding its business and the Collateral at the address specified
at the beginning of this Agreement, unless notice thereof is given to the Lender
at least ten (10) days prior to the change of any address for the keeping of
such records; the Debtor will, at all times, maintain the Collateral in good
condition and repair and will not sell or remove same except as to inventory in
the ordinary course of business; the Debtor is a legally created business
entity, as described before, and it has the power, and the person signing is
duly authorized, to enter into this Agreement; the execution of this Agreement
will not create any breach of any provision of the Debtor's organizational
documents (Articles of Incorporation and By-Laws if the Debtor is a corporation,
Articles of Organization and Operating Agreement if the Debtor is a limited
liability company, or Certificate of Limited Partnership (if applicable) or
Partnership Agreement if the Debtor is a partnership), or any other agreement to
which the Debtor is or may become a party; all financial information and
statements delivered by the Debtor to the Lender to obtain loans and extensions
of credit are true and correct and are prepared in accordance with generally
accepted accounting principles; there has been no material adverse change in the
financial condition of the Debtor since it last submitted any financial
information to the Lender; there are no actions or proceedings, including
set-off or counterclaim, which are threatened or pending against the Debtor
which may result in any material adverse change in the Debtor's financial
condition or which might materially affect any of the Debtor's assets; and the
Debtor has duly filed all federal, state, municipal, and other governmental tax
returns, and has obtained all licenses, permits, and the like which the Debtor
is required by law to file or obtain, and all such taxes and fees for such
licenses and permits required to be paid, have been paid in full.



INSURANCE.

The Debtor agrees that it will, at its own expense, fully insure the Collateral
against all loss or damage for any risk of whatsoever nature in such amounts,
with such companies, and under such policies as shall be satisfactory to the
Lender. All policies shall expressly provide that the Lender shall be the loss
payee or, alternatively, if requested by Lender, mortgagee. The Lender is
granted a security interest in the proceeds of such insurance and may apply such
proceeds as it may receive toward the payment of the Obligations, whether or not
due, in such order as the Lender may in its sole discretion determine. The
Debtor agrees to maintain, at its own expense, public liability and property
damage insurance upon all its other property, to provide such policies in such
form as the Lender may approve, and to furnish the Lender with copies of other
evidence of such policies and evidence of the payments of the premiums thereon.
All policies of insurance shall provide for a minimum 10 days' written notice of
cancellation to Lender. At the request of Lender, such policies of insurance
shall be delivered to and held by Lender. Debtor agrees that Lender is
authorized to act as attorney for Debtor in obtaining, adjusting, settling, and
canceling such insurance and endorsing any drafts or instruments issued or
connected with such insurance. Debtor specifically authorizes Lender to disclose
information obtained in conjunction with this Agreement and from policies of
insurance to prospective insurers of the Collateral. If the Debtor at any time
fails to obtain or to maintain any of the insurance required above or pay any
premium in whole or in part relating thereto, the Lender, without waiving any
default hereunder, may make such payment or obtain such policies as the Lender,
in its sole discretion, deems advisable to protect the Debtor's property. All
costs incurred by the Lender, including reasonable attorneys' fees, court costs,
expenses, and other charges thereby incurred, shall become a part of the
Obligations and shall be payable on demand.



DEPOSIT ACCOUNTS.

Debtor shall immediately deliver to Lender all certificate certificates of
deposit included in the Collateral. Negotiable certificates of deposit shall be
endorsed to the order of Lender. Debtor shall execute any and all other
documents necessary to provide an appropriate security interest in any account
with Lender. With respect to deposit accounts held in another Bank, Debtor shall
deliver to Lender a control agreement ("Control Agreement") in a form and
content satisfactory to Lender assigning the Debtor's rights in the deposit
account to Lender, and the Bank shall acknowledge receipt of the Control
Agreement. The Control Agreement must be in a form that provides that the Bank
will comply with any instruction originated by the Lender directing disposition
of funds in the Deposit Account without further



© 2004-2009 Compliance Systems, Inc. 303EF4A6 - 2009.11.99 Commercial - Security



Page 2 of 6



www.compliancesystems.com

consent of the Debtor. The form of Control Agreement must be in a form
satisfactory to the Lender, and must provide that said Bank will comply with a
directive originated by the Lender and will not comply with any directive of the
Debtor without the additional written consent of the Lender.

Debtor agrees that Lender may, at any time (whether before or after default) and
in its sole discretion, surrender for payment and obtain payment of any portion
of the Collateral, whether such have matured or the exercise of the Lender's
rights results in a loss of interest or principal or other penalty on such
deposits, and, in connection therewith, cause payments to be made directly to
Lender.

Any and all replacement or renewal certificates and other benefits and proceeds
related to the Collateral that are received by the Debtor shall be held by
Debtor in trust for Lender and immediately delivered to Lender to be held as
part of the Collateral.

Without limiting the foregoing, it is specifically understood and agreed that
Lender shall have no responsibility for ascertaining any maturities or similar
matters relating to any of the Collateral or for informing Debtor with respect
to any such matters (irrespective of whether lender actually has, or may be
deemed to have, knowledge thereof).

ADDITIONAL COLLATERAL.

In the event that Lender should, at any time, determine that the Collateral or
Lender's security interest in the Collateral is impaired, insufficient, or has
declined or may decline in value, or if Lender should deem that payment of the
Obligations is insecure, time being of the very essence, then Lender may
require, and Debtor agrees to furnish, additional Collateral that is
satisfactory to Lender. Lender's request for additional collateral may be oral
or in writing delivered by United States mail addressed to Debtor and shall not
affect any other subsequent right of the Lender to request additional
Collateral.



FINANCING STATEMENT(S) AND LIEN PERFECTION.

Lender is authorized to file a conforming financing statement or statements to
perfect its security interest in the Collateral, as provided in Revised Article
9, Uniform Commercial Code - Secured Transactions. Debtor agrees to provide such
information, supplements, and other documents as Lender may from time to time
require to supplement or amend such financing statement filings, in order to
comply with applicable state or federal law and to preserve and protect the
Lender's rights in the Collateral. The Debtor further grants the Lender a power
of attorney to execute any and all documents necessary for the Lender to perfect
or maintain perfection of its security interest in the Collateral, and to change
or correct any error on any financing statement or any other document necessary
for proper placement of a lien on any Collateral which is subject to this
Agreement.



LANDLORD'S WAIVER.

Upon request, Debtor shall furnish to Lender, in a form and upon such terms as
are acceptable to Lender, a landlord's waiver of all liens with respect to any
Collateral covered by this Agreement that is or may be located upon leased
premises.



RELATIONSHIP TO OTHER AGREEMENTS.

This Agreement and the security interests (and pledges and assignments, as
applicable) herein granted are in addition to (and not in substitution, notation
or discharge of) any and all prior or contemporaneous security agreements,
security interest, pledges, assignments, mortgages, liens, rights, titles, or
other interests in favor of Lender or assigned to Lender by others in connection
with the Obligations. All rights and remedies of Lender in all such agreements
are cumulative.



TAXES, LIENS, ETC.

The Debtor agrees to pay all taxes, levies, judgments, assessments, and charges
of any nature whatsoever relating to the Collateral or to the Debtor's business.
If the Debtor fails to pay such taxes or other charges, the Lender, at its sole
discretion, may pay such charges on behalf of the Debtor; and all sums so
dispensed by the Lender, including reasonable attorneys' fees, court costs,
expenses, and other charges relating thereto, shall become a part of the
Obligations and shall be payable on demand.



ENVIRONMENTAL HAZARDS.

Debtor certifies that as to any real estate which has been, is now, or will be
in the future owned or occupied by Debtor, that such real estate has not in the
past, nor will now or in the future be allowed in any manner to be exposed to or
contain hazardous or environmentally harmful substances as may be defined or
regulated by any state or federal law or regulation which impacts, in any way,
such substances, except to the extent the existence of such substances has been
presently disclosed in writing to Lender, and Debtor will immediately notify
Lender in writing of any assertion made by any party to the contrary. Debtor
indemnifies and holds Lender and Lender's directors, officers, employees, and
agents harmless from any liability or expense of whatsoever nature, including
reasonable attorneys' fees, incurred directly or indirectly as a result of
Debtor's involvement with hazardous or environmentally harmful substances as may
be defined or regulated as such under any state or federal law or regulation.



PROTECTION OF COLLATERAL.

Debtor agrees that Lender may, at Lender's sole option, whether before or after
any event of default, and without prior notice to Debtor, take the following
actions to protect Lender's interest in the Collateral: (a) pay for the
maintenance, preservation, repair, improvement, or testing of the Collateral;
(b) pay any filing, recording, registration, licensing, certification, or other
fees and charges related to the Collateral; or (c) take any other action to
preserve and protect the Collateral or Lender's rights and remedies under this
Agreement, as Lender may deem necessary or appropriate from time to time. Debtor
agrees that Lender is not obligated and has no duty whatsoever to take the
foregoing actions. Debtor further agrees to reimburse Lender promptly upon
demand for any payment made or any expenses incurred by Lender pursuant to this
authorization. Payments and expenditures made by Lender under this authorization
shall constitute additional Obligations, shall be secured by this Agreement, and
shall bear interest thereon from the date incurred at the maximum rate of
interest, including any default rate, if one is provided, as set forth in the
notes secured by this obligation.



INFORMATION AND REPORTING.

The Debtor agrees to supply to the Lender such financial and other information
concerning its affairs and the status of any of its assets as the Lender, from
time to time, may reasonably request. The Debtor further agrees to permit the
Lender, its employees, and agents, to have access to the Collateral for the
purpose of inspecting it, together with all of the Debtor's other physical
assets, if any, and to permit the Lender, from time to time, to verify Accounts
as well as to inspect, copy, and to examine the books, records, and files of the
Debtor.



CROSS-COLLATERALIZATION.

Obligor and Debtor agree that any security interest provided in Collateral under
this Agreement or any collateral provided in connection with any and all other
indebtedness of Obligor or Debtor to Lender, whether or not such indebtedness is



© 2004-2009 Compliance Systems, Inc. 303EF4A6 - 2009.11.99 Commercial - Security



Page 3 of 6



www.compliancesystems.com

related by class or claim and whether or not contemplated by the parties at the
time of executing each evidence of indebtedness, shall act as collateral for all
said indebtedness. This cross-collateralization provision shall not apply to any
Collateral that is/are household goods or a principal dwelling.

CROSS-DEFAULT.

Any default of the Obligor or Debtor in the terms of any obligations to Lender
shall constitute a default under this Agreement.



DEFAULT.

The occurrence of any of the following events shall constitute a default of this
Agreement: (a) the non-payment, when due (whether by acceleration of maturity or
otherwise), of any amount payable on any of the Obligations or any extension or
renewal thereof; (b) the failure to perform any agreement of the Obligor or
Debtor contained herein or in any other agreement Obligor or Debtor has or may
have with Lender; (c) the publication of any statement, representation, or
warranty, whether written or oral, by the Obligor or Debtor to the Lender, which
at any time is untrue in any respect as of the date made; (d) the condition that
any Obligor or Debtor becomes insolvent or unable to pay debts as they mature,
or makes an assignment for the benefit of the Obligor's or Debtor's creditors,
or conveys substantially all of its assets, or in the event of any proceedings
instituted by or against any Obligor or Debtor alleging that such Obligor or
Debtor is insolvent or unable to pay debts as they mature (failure to pay being
conclusive evidence of inability to pay); (e) Debtor or Obligor makes
application for appointment of a receiver or any other legal custodian, or in
the event that a petition of any kind is filed under the Federal Bankruptcy Code
by or against such Obligor or Debtor and the resulting proceeding is not
discharged within thirty days after filing; (f) the entry of any judgment
against any Obligor or Debtor, or the issue of any order of attachment,
execution, sequestration, claim and delivery, or other order in the nature of a
writ levied against the Collateral; (g) the death of any Obligor or Debtor who
is a natural person, or of any partner of the Obligor or Debtor which is a
partnership; (h) the dissolution, liquidation, termination of existence,
business failure, merger, and consolidation or transfer of a substantial part of
the property of any Obligor or Debtor which is a corporation or partnership; (i)
the Collateral or any part of the Collateral declines in value in excess of
normal wear, tear, and depreciation or becomes, in the judgment of Lender,
impaired, unsatisfactory, or insufficient in character or value, including but
not limited to the filing of a competing financing statement; breach of warranty
that the Debtor is the owner of the Collateral free and clear of any
encumbrances (other than those encumbrances disclosed by Debtor or otherwise
made known to Lender, and which were acceptable to Lender at the time); sale of
the Collateral (except in the ordinary course of business) without Lender's
express written consent; failure to keep the Collateral insured as provided
herein; failure to allow Lender to inspect the Collateral upon demand or at
reasonable time; failure to make prompt payment of taxes on the Collateral;
loss, theft, substantial damage, or destruction of the Collateral; and, when
Collateral includes inventory, accounts, chattel paper, or instruments, failure
of account debtors to pay their obligations in due course; or (j) the Lender in
good faith, believes the Obligor's ability to repay the Obligor's indebtedness
secured by this Agreement, any Collateral, or the Lender's ability to resort to
any Collateral, is or soon will be impaired, time being of the very essence.



REMEDY.

Upon the occurrence of an event of default, Lender, at its option, shall be
entitled to exercise any one or more of the remedies described in this
Agreement, in all documents evidencing the Obligations, in any other agreements
executed by or delivered by Obligor or Debtor for benefit of Lender, in any
third-party security agreement, mortgage, pledge, or guaranty relating to the
Obligations, in the Uniform Commercial Code of the state in which Lender is
located, and all remedies at law and equity, all of which shall be deemed
cumulative. The Obligor agrees that, whenever a default exists, all Obligations
may (notwithstanding any provision in any other agreement), at the sole option
and discretion of the Lender and without demand or notice of any kind, be
declared, and thereupon immediately shall become due and payable; and the Lender
may exercise, from time to time, any rights and remedies, including the right to
immediate possession of the Collateral, available to it under applicable law.
The Debtor agrees, in the case of default, to assemble, at its own expense, all
Collateral at a convenient place acceptable to the Lender. The Lender shall, in
the event of any default, have the right to take possession of and remove the
Collateral, with or without process of law, and in doing so, may peacefully
enter any premises where the Collateral may be located for such purpose. Debtor
waives any right that Debtor may have, in such instance, to a judicial hearing
prior to such retaking. The Lender shall have the right to hold any property
then in or upon said Collateral at the time of repossession not covered by the
security agreement until return is demanded in writing by Debtor. Obligor and
Debtor agree to pay all reasonable costs of the Lender in connection with the
collecting of the Obligations and enforcement of any rights connected with
retaking, holding, testing, repairing, improving, selling, leasing, or disposing
of the Collateral, or like expenses. These expenses, together with interest
thereon from the date incurred until paid by Obligor or Debtor at the maximum
post-default rate stated in the notes secured hereby, which Obligor and Debtor
agree to pay, shall constitute additional Obligations and shall be secured by
and entitled to the benefits of this Agreement. The Lender may sell, lease, or
otherwise dispose of the Collateral, by public or private proceedings, for cash
or credit, without assumption of credit risk. Unless the Collateral is
perishable or threatens to decline speedily in value or of a type customarily
sold on a recognized market, Lender will send Debtor reasonable notice of the
time and place of any public sale or of the time after which any private sale or
other disposition will be made. Any notification of intended disposition of the
Collateral by the Lender shall be deemed to be reasonable and proper if sent
United States mail, postage prepaid, electronic mail, facsimile, overnight
delivery or other commercially reasonable means to the Debtor at least ten (10)
days before such disposition, and addressed to the Debtor either at the address
shown herein or at any other address provided to Lender in writing for the
purpose of providing notice. Proceeds received by Lender from disposition of the
Collateral may be applied toward Lender's expenses and other obligations in such
order or manner as Lender may elect. Debtor shall be entitled to any surplus if
one results after lawful application of the proceeds. If the proceeds from a
sale of the Collateral are insufficient to extinguish the Obligations of the
Obligor hereunder, Obligor shall be liable for a deficiency. Lender shall have
the right, whether before or after default, to collect and receipt for,
compound, compromise, and settle, and give releases, discharges, and
acquittances with respect to, any and all amounts owed by any person or entity
with respect to the Collateral. Lender may remedy any default and may waive any
default without waiving the default remedied and without waiving any other prior
or subsequent default. The rights and remedies of the Lender are cumulative, and
the exercise of any one or more of the rights or remedies shall not be deemed an
election of rights or remedies or a waiver of any other right or remedy.



FUTURE ADVANCES AND AFTER-ACQUIRED PROPERTY.

Future advances may be made at any time by the Lender under this Agreement to
the extent allowed by law. The security interest grant contained in this
Agreement also applies to any Collateral of the



© 2004-2009 Compliance Systems, Inc. 303EF4A6 - 2009.11.99 Commercial - Security



Page 4 of 6



www.compliancesystems.com

identified in this Agreement that the Debtor acquires after this Agreement is
executed, except that no security interest attaches to after-acquired consumer
goods unless the Debtor acquires rights in such goods within 10 days of Lender
giving value. In anticipation of future advances by Lender, the Obligor or
Debtor authorize Lender to file any necessary financing statements to protect
Lender's security interest.

EXERCISE OF LENDER'S RIGHTS.

Any delay on the part of the Lender in exercising any power, privilege, or right
hereunder, or under any other document executed by Obligor or Debtor to the
Lender in connection herewith, shall not operate as a waiver thereof, and no
single or partial exercise thereof or any other power, privilege, or right shall
preclude other or further exercise thereof. The waiver by the Lender of any
default of the Obligor or Debtor shall not constitute a waiver of subsequent
default.



CONTINUING AGREEMENT.

This is a continuing agreement, and shall remain in full force and effect until
the Obligations are paid in full. In the event that Lender should take
additional Collateral, or enter into other security agreements, mortgages,
guarantees, assignments, or similar documents with respect to the Obligations,
or should Lender enter into other such agreements with respect to other
obligations of Obligor or Debtor, such agreements shall not discharge this
Agreement, which shall be construed as cumulative and continuing and not
alternative and exclusive.



The security interest (and pledge and assignment as applicable), hereby granted
and all of the terms and provisions of this Agreement shall be deemed a
continuing agreement and shall continue in full force and effect until the
Obligations are paid in full. Any such revocation or termination shall only be
effective if explicitly confirmed in a signed writing issued by Lender to such
effect and shall in no way impair or affect any transactions entered into or
rights created or liabilities incurred or arising prior to such revocation or
termination, as to which this Agreement shall be truly operative until same are
repaid and discharged in full. Unless otherwise required by applicable law,
Lender shall be under no obligation to issue a termination statement or similar
document unless Debtor requests same in writing, and providing further, that all
Obligations have been repaid and discharged in full and there are no commitments
to make advances, incur any obligations, or otherwise give value.

ABSENCE OF CONDITIONS OF LIABILITY.

This Agreement is unconditional. Lender shall not be required to exhaust its
remedies against Debtor, other collateral, or guarantors, or pursue any other
remedies within Lender's power before being entitled to exercise its remedies
hereunder. Lender's rights to the Collateral shall not be altered by the lack of
validity or enforceability of the Obligations against Obligor, and this
Agreement shall be fully enforceable irrespective of any counterclaim which the
Obligor may assert on the underlying debt and notwithstanding any stay,
modification, discharge, or extension of Obligor's Obligation arising by virtue
of Debtor's insolvency, bankruptcy, or reorganization, whether occurring with or
without Lender's consent.



NOTICES.

Any notice or demand given by Lender to Obligor or Debtor in connection with
this Agreement, the Collateral, or the Obligations, shall be deemed given and
effective upon deposit in the United States mail, postage prepaid, electronic
mail, facsimile, overnight delivery or other commercially reasonable means
addressed to Obligor or Debtor at the address designated at the beginning of
this Agreement, or such other address as Obligor or Debtor may provide to Lender
in writing from time to time for such purposes. Actual notice to Obligor or
Debtor shall always be effective no matter how such notice is given or received.



WAIVERS.

Debtor waives notice of Lender's acceptance of this Agreement, defenses based on
suretyship, and to the fullest extent permitted by law, any defense arising as a
result of any election by Lender under the Bankruptcy Code or the Uniform
Commercial Code. Debtor and any maker, endorser, guarantor, surety, third-party
pledgor, and other party executing this Agreement that is liable in any capacity
with respect to the Obligations hereby waive demand, notice of intention to
accelerate, notice of acceleration, notice of nonpayment, presentment, protest,
notice of dishonor, and any other similar notice whatsoever.



WAIVER OF JURY TRIAL. All parties to this Agreement hereby knowingly and
voluntarily waive, to the fullest extent permitted by law, any right to trial by
jury of any dispute, whether in contract, tort, or otherwise, arising out of, in
connection with, related to, or incidental to the relationship established
between them in this Agreement or any other instrument, document or agreement
executed or delivered in connection with this Agreement or the related
transactions.

JOINT AND SEVERAL LIABILITY.

If this Agreement is executed by more than one Party, it is understood and
agreed that each such Party to this Agreement shall be jointly and severally
bound and the word "Obligor" or "Debtor" as used herein shall be construed to be
of such number as circumstances required.



SEVERABILITY.

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law; but, in the event any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity and shall be severed from the rest of this Agreement without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.



SURVIVAL.

The rights and privileges of the Lender hereunder shall inure to the benefits of
its successors and assigns, and this Agreement shall be binding on all heirs,
executors, administrators, assigns, and successors of Obligor or Debtor.



ASSIGNABILITY.

Lender may assign, pledge, or otherwise transfer this Agreement or any of its
rights and powers under this Agreement without notice, with all or any of the
Obligations, and in such event the assignee shall have the same rights as if
originally named herein in place of Lender. Obligor or Debtor may not assign
this Agreement or any benefit accruing to it hereunder without the express
written consent of the Lender.



AUTHORIZATIONS.

Debtor authorizes Lender, without notice or demand and without altering Debtor's
liability or Lender's rights hereunder, from time to time to take acts which may
alter the Obligation of Obligor to Lender or Debtor's or Obligor's right to
restitution or subrogation or both, including to the extent allowed by law:



© 2004-2009 Compliance Systems, Inc. 303EF4A6 - 2009.11.99 Commercial - Security



Page 5 of 6



www.compliancesystems.com

Renewing, compromising, extending, or otherwise changing the time for payment
of, or otherwise changing the terms of the Obligations or any part thereof,
including increasing the rate of interest; Extending additional credit to
Obligor in any manner for any purpose; Incurring costs, including attorneys'
fees, with respect to enforcing Lender's rights with respect to the Obligations,
and collateral securing the Obligations; Exchanging, enforcing, waiving, or
releasing (whether intentionally or unintentionally) any security for the
Obligations or any part thereof or purchase such security at private or public
sale and to file any financing statements necessary for Lender to perfect or
protect Lender's security interest; Settling, releasing, compromising with, or
substituting any one or more endorsers, guarantors, or other obligors or the
Obligations; Impairing the value of Lender's interest in Collateral through
failure to obtain or maintain protection, failure to obtain or maintain
recordation of an interest, or through failure to perform a duty owed to Debtor
to preserve the Collateral; and Applying all monies received from Debtor and
others or from Collateral in Lender's discretion without in any way being
required to marshal assets.

\

GOVERNING LAW.

This Agreement has been delivered in the state of New York and shall be
construed in accordance with the laws of that state.\



HEADINGS AND GENDER.

The headings preceding text in this Agreement are for general convenience in
identifying subject matter, but have no limiting impact on the text which
follows any particular heading. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require.



MISCELLANEOUS.

Time is of the essence of this Agreement. Except as otherwise defined in this
Agreement, all terms herein shall have the meanings provided by the Uniform
Commercial Code as it has been adopted in the state of New York. All rights,
remedies, and powers of the Lender hereunder are irrevocable and cumulative, and
not alternative or exclusive, and shall be in addition to all rights, remedies,
and powers given hereunder or in or by any other instruments or by the provision
of the Uniform Commercial Code as adopted in the state where the Lender is
located, or any other laws, now existing or hereafter enacted. The Obligor
specifically agrees that, if it has heretofore or hereafter executed any loan
agreement in conjunction with the Agreement, any ambiguities between this
Agreement and any such loan agreement shall be construed under the provisions of
the loan agreement, to the extent that it may be necessary to eliminate any such
ambiguity. Obligor and Debtor release Lender from any liability which might
otherwise exist for any act or omission of Lender related to the collection of
any debt secured by this Agreement or the disposal of any Collateral, except for
the Lender's willful misconduct.



ORAL AGREEMENTS DISCLAIMER.

This Agreement represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.



ACKNOWLEDGMENT. Debtor acknowledges agreeing to all of the provisions in this
Agreement, and further acknowledges receipt of a true and complete copy of this
Agreement.

IN WITNESS WHEREOF, Debtor has executed this Agreement on the date and year
shown below.

Corning Natural Gas Corporation

/S/ Michael German

3/29/2010

By: Michael German

Date

Its: President

LENDER: Community Bank N.A.

/S/ Thomas Beers

3/29/2010

By: Thomas Beers

Date

Its: Commercial Loan Officer/Vice President



© 2004-2009 Compliance Systems, Inc. 303EF4A6 - 2009.11.99 Commercial - Security



Page 6 of 6



www.compliancesystems.com





Exhibit B



UCC FINANCING STATEMENT















FOLLOW INSTRUCTIONS (front and back) CAREFULLY



































A. NAME & PHONE OF CONTACT AT FILER [Optional]













Richard P. Rossettie, Esq.



(607) 936-3739













B. SEND ACKNOWLEDGMENT TO: (Name and Address) _______Rossettie, Rosettie &
Martino _______269 West Pulteney Street _____ Corning, NY 14830







































































































THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY



























1a. ORGANIZATION'S NAME CORNING NATURAL GAS CORPORATION



or

lb. INDIVIDUAL'S LAST NAME

FIRST NAME



MIDDLE NAME

SUFFIX



























1c. MAILING ADDRESS 330 WEST WILLIAM STREET

CITY CORNING

POSTAL CODE 14830

































ADD'L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF CORPORATION CORPORATION

































2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME Insert Only or debtor name (2a or
2b) - do not abbreviate or combine names













2a. ORGANIZATION'S NAME















or

2b. INDIVIDUAL'S LAST NAME

FIRST NAME



MIDDLE NAME

SUFFIX



























2C. MAILING ADDRESS

CITY



STATE

POSTAL CODE

































ADD'L INFO RE ORGANIZATION DEBTOR

2e. TYPE OF CORPORATION

































3. SECURED PARTY'S NAME (or NAME OF TOTAL ASSIGNEE or ASSIGNOR S/P) insert only
one secured party name





3a. ORGANIZATION'S NAME COMMUNITY BANK, NA



or

3b. INDIVIDUAL'S LAST NAME

FIRST NAME



MIDDLE NAME

SUFFIX



























3C. MAILING ADDRESS 240 SOUTH HAMILTON STREET

CITY PAINTED POST

POSTAL CODE 14870



























4. This FINANCING STATEMENT covers the following collateral





















































5. ALTERNATIVE DESIGNATION [if applicabe] [ ] LESSEE/LESSOR [ ]
CONSIGNEE/CONSIGNOR [ ] BAILEE/BAILOR [ ] SELLER/BUYER [ ] AG. LIEN [ ] NON-UCC
FILING



6. [ ] This FINANCING STATEMENT is to be filed [for record](or recorded) in the
REAL ESTATE RECORDS. Attatch addendum if applicabe

7. Check to REQUEST SEARCH REPORTS(s) on Debtors(s) [ ] All Debtors [ ] Debtor 1
[ ] Debtor 2 Additional Fee (optional)

























8. OPTIONAL FILER REFERENCE DATA



































FILING OFFICE COPY - UCC FINANCING STATEMENT (FORM UCC1) (REV. OS/22/O2)



Page 1.

UCC FINANCING STATEMENT ADDENDUM













FOLLOW INSTRUCTIONS (front and back) CAREFULLY













9. NAME OF FIRST DEBTOR (1a or 1b) ON RELATED FINANCING STATEMENT







9a. ORGANIZATION'S NAME CORNING NATURAL GAS CORPORATION



or

9b. INDIVIDUAL'S LAST NAME

FIRST NAME



MIDDLE NAME, SUFFIC





















































































































































































11. Additional DEBTOR'S EXACT FULL LEGAL NAME - insert only one nae (11a or 11b)
do not abbreviate or combine names





11a. ORGANIZATION'S NAME CORNING NATURAL GAS CORPORATION



or

1lb. INDIVIDUAL'S LAST NAME

FIRST NAME



MIDDLE NAME

SUFFIX



























11c. MAILING ADDRESS 330 WEST WILLIAM STREET

CITY CORNING

POSTAL CODE 14830

































ADD'L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF CORPORATION CORPORATION

































12. ADDITIONAL SECURED PARTY'S or ASSIGNOR S/P 'S NAME - insert only one name
(12a or 12b)





12a. ORGANIZATION'S NAME COMMUNITY BANK, NA



or

12b. INDIVIDUAL'S LAST NAME

FIRST NAME



MIDDLE NAME

SUFFIX



























12C. MAILING ADDRESS 240 SOUTH HAMILTON STREET

CITY PAINTED POST

POSTAL CODE 14870



























13. This FINANCING STATEMENT covers [ ] timber to be cut [ ] as extracted
collateral, or is filed as a [ ] fixture filing











14. Description of real estate









































































































































































15. Name and Address of a RECORD OWNER of above-described real estate (if Debtor
does not have a record interest):













17. Check only if applicable and check only one box.













Debtor is a [ ] Trust [ ] Trustee acting with respect to property held in













trust or [ ] Decendent's Estate



















18. Check onlly id applicable and check only one box

















[X ] Debtor is a TRANSMITTING UTILITY

















[ ] Filed in connection with a Manufactured-Home Transaction - effective 30
years













[ ] Filed in connection with a Public-Finance Transaction - effective 30 years

























FILING OFFICE COPY UCC FINANCING STATEMENT ADDENDUM (FORM UCC1Ad) (REV.
05/22/02)

Page 2.

COMMUNITY BANK, NATIONAL ASSOCIATION



SCHEDULE "A" - PROPERTY







The property to which this Agreement applies is the Debtor's property and tights
described next to the box or boxes checked



below. If no box is checked, it shall be conclusively presumed that Debtor
intended to check the box at paragraph 9 below.





[_]

(1) All Debtor's now owned and hereafter acquired machinery, equipment,
furniture, fixtures, vehicles (whether or not titled),



parts, tools and supplies, of every kind and character.

[_]

(2) Debtor's machinery, equipment, fixtures; vehicles, parts, tools and supplies
listed in Schedule "B"



attached hereto. (ADD SCHEDULE "B")

[_]

(3) All Debtor's now owned and hereafter acquired accounts (including, but not
limited to, accounts receivable and contract



rights), chattel paper, documents and instruments, including the right to
receive payment under any of the foregoing,

[_]

(4) Debtor's rights under contracts and agreements listed on Schedule "C"
attached hereto; including but not limited to the



sight to receive payment under any of the foregoing.

[_]

(5) All Debtor's now owned and hereafter acquired Inventory, whether held for
sale or lease, and including raw materials,



work in process, materials used or consumed in Debtor's business and finished
goods.

[_]

(6) All Debtor's now owned and hereafter acquired general intangibles and other
rights used or arising in the operation of



Debtor's business as previously, now or hereafter constituted, including, but
not limited to, trademarks, copyrights, copy-



righted material, licenses, franchises, rights under licensing and franchising
agreements, computer software programs,



plans and specifications, patterns, molds, manuals and technical material and
know-how of every kind and character.

[_]

(7) All Debtor's now owned and hereafter acquired livestock (including the issue
thereof), crops



(before and after harvesting), farm machinery and farm equipment (whether or not
attached to any building or to the land) and fixtures.

[X]

(8) The following: All assets of the Debtor now or formerly held by Investors'
Bank



and Trust Company of Boston Massachusetts in account number XXXXXXXXX possession



of which is being transferred to the sank this date for holding and disposition
in



accordance with this agreement and a Collateral Assignment of even date herewith



made by Investors' Bank and Trust Company of Boston, Massachusetts, joined in by



Debtor; and accepted by Bank.





[_]

9) All Debtor's now owned and hereafter acquired personal property and rights,
as more particularly described in paragraphs



(1), (3), (5) and (6) above, which are hereby incorporated by reference.







Corning Natural Gas Corporation



/S/ Kenneth J. Robinson, Executive Vice President



Signature



________________________________________



Signature



________________________________________



Signature



November 28. 2005



Date



BANCONSUMIR FORM NY 272.1 (10/94) (L-320) 1994 BANCONSUMER SERVICE, INC.

Page 3.